              IN THE UNITED STATES DISTRICT COURT FOR
                                                                             ;           on."
                     THE SOUTHERN DISTRICT OF GEORGIA                     ::Ji!)K«-6 Pfi2:02
                              SAVANNAH DIVISION


CALVIN B. JAMES,
                                                                             ^   Li;I. OF GA.

       Plaintiff,

V.                                                    CASE NO. CV419-031


UNITED STATES        DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF
GEORGIA,

       Defendant.




                                    ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc.       10),   to   which    objections     have       been

filed (Doc. 11). After a careful review of the record, the

report and recommendation is ADOPTED as the Court's opinion

in     this   case.     As    a     result,     Plaintiff's        complaint      is

DISMISSED WITHOUT PREJUDICE. The Clerk of Court is DIRECTED


to close this case.


       In his objections, Plaintiff argues that he has shown

"law    and   fact   that    states the       form    can   be   handwritten     and


Federal Rule of Civil Procedure 5.2 states the filing fee

or Motion to Proceed In Forma Pauperis, not both." (Doc. 11

at     1.)    Despite       the     Magistrate        Judge's     prior     orders

addressing this point. Plaintiff misunderstands the nature

of proceeding in forma pauperis as an individual who is
